Per Curiam.
The evidence is insufficient to support the verdict against the defendant John Flynn as there was not sufficient proof of any responsibility on his part for the alleged assault. Accordingly, the determination of the Appellate Term affirming the .judgment of the City Court in plaintiffs’ favor should be modified to *271the extent of reversing the judgment against the defendant John Flynn and dismissing the complaint as against him, with costs to said defendant in the Appellate Term and the City Court, and with costs to the plaintiffs against the defendant Richard Flynn in said courts, and as so modified affirmed, without costs in this court.
Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.; Cohn and Callahan, JJ., dissent and vote to affirm.
Determination modified to the extent of reversing the judgment against the defendant John Flynn and dismissing the complaint as against him, with costs to said defendant in the Appellate Term and the City Court, and with costs to the plaintiffs against the defendant Richard Flynn in said courts, and as so modified affirmed, without costs in this court.